Citation Nr: 1016830	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 30, 
2004, for the grant of service connection for obstructive 
sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to April 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
sleep apnea, effective from June 1, 2005.  In March 2007, the 
RO assigned an earlier effective date of January 30, 2004, 
the date of the receipt of the Veteran's initial claim to 
reopen on the basis of new and material evidence.  In March 
2010, a hearing was held before the undersigned Veterans Law 
Judge.


FINDINGS OF FACT

1.  The Veteran's initial application for service connection 
for sleep apnea was received by VA on April 26, 2001.

2.  In a February 2002 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
sleep apnea based on the lack of a present disability of 
sleep apnea.  He did not appeal. 

3.  The Veteran filed a claim to reopen entitlement to 
service connection for sleep apnea on January 30, 2004.  


CONCLUSION OF LAW

An effective date prior to January 30, 2004, for the grant of 
service connection for obstructive sleep apnea is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400(r) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Once the 
underlying benefit is granted, further notice to downstream 
questions, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Regarding the duty to assist, the RO has obtained the 
Veteran's service records and private treatment records, and 
provided him with a VA examination.  The Veteran has not 
identified any records that VA has failed to obtain.  The 
duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of sustaining his claim.  38 
U.S.C.A. § 5103A(a)(2); see also Golz v. Shinseki, 590 F.3d 
1317, 1320 (Fed. Cir. 2010) (acknowledging that Congress has 
placed reasonable limits on VA's duty to assist). 

The Veteran contends that he is entitled to an effective date 
prior to January 30, 2004, for the grant of service 
connection for obstructive sleep apnea.  Specifically, he 
argues that he has continuously been pursuing his claim since 
his separation from service.   

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2009).  An informal claim may be 
any communication or action indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2009).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and must identify the 
benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).

The Veteran's initial application for service connection for 
sleep apnea was received by VA on April 26, 2001.  In a 
February 2002 rating decision, the RO denied entitlement to 
service connection for sleep apnea based on the lack of a 
present disability of sleep apnea.  The Veteran was notified 
of this decision and of his appellate rights by letter dated 
March 8, 2002.  He did not appeal.  Because the Veteran did 
not appeal the February 2002 RO rating decision, that 
determination is final.  38 U.S.C.A. § 7015(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

The Veteran filed a claim to reopen entitlement to service 
connection for sleep apnea on January 30, 2004.  

The proper effective date for new and material evidence, 
other than service treatment records received after a final 
disallowance, is the date of receipt of the claim to reopen 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). 

The Veteran did not file a claim to reopen the previously 
denied claim for service connection for sleep apnea prior to 
January 30, 2004.  The Board acknowledges the Veteran's 
contention that he has suffered from this condition since 
service and his submission of private medical evidence dated 
in July 2003 showing the presence of sleep apnea.  Based on 
the evidence of record and the regulatory provisions 
governing the effective date of awards based on original and 
reopened claims, however, the Board finds that an effective 
date prior to January 30, 2004 for service connection for 
sleep apnea is not warranted.  

Here, there is no correspondence of record received between 
March 8, 2002 (the date of notification of the prior final 
denial) and January 30, 2004 indicating an intent to apply 
for service connection for sleep apnea.  See 38 C.F.R. 
§ 3.155.  New and material evidence was not submitted within 
one year of March 8, 2002.  See 38 C.F.R. § 3.400(q)(1).  
Application of 38 C.F.R. § 3.157(b) is not warranted in this 
case, as such regulation applies only to a distinct group of 
claims where service connection has already been established.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records could 
not be construed as informal claim) citing 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere 
presence of the medical evidence does not establish an intent 
on the part of the [claimant] to seek . . . service 
connection. . . .").  Nor were the private medical records 
received prior to January 30, 2004.  See 38 C.F.R. 
§ 3.157(b)(2).  Therefore, the claim for an earlier effective 
date of award is denied.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


ORDER

Entitlement to an effective date earlier than January 30, 
2004, for an award of service connection for obstructive 
sleep apnea is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


